Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501-5148
Telephone: 907.264.3325
             907.264.3303
Email:       jamiesonb@lanepowell.com
             baylousm@lanepowell.com
Attorneys for Defendants


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                                Plaintiffs,
                                                 Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his                                DECLARATION OF
individual and official capacities;                         KATE SHEEHAN
TUCKERMAN BABCOCK; and the
STATE OF ALASKA,

                              Defendants.

       I, Kate Sheehan, declare as follows:

       1.       I am the Director of Personnel & Labor Relations, State of Alaska.

       2.       Dr. Anthony Blanford was employed as Director of Psychiatry for the

Alaska Psychiatric Institute.    In December 2018, when Dr. Blanford employment with

the API ended, his annual base salary was $298,072.08. At that time, Dr. Blanford had

the third highest salary of individuals employed in the State of Alaska executive branch.




            Case 3:19-cv-00036-JWS Document 57 Filed 04/09/21 Page 1 of 2
        I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct to the best of my knowledge.

        DATED: April 9, 2021.


                                                         By                      04/09/2021
                                                           Kate Sheehan
I certify that on April 9, 2021, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/Michael B. Baylous




Declaration of Kate Sheehan
Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                   Page 2 of 2

           Case 3:19-cv-00036-JWS Document 57 Filed 04/09/21 Page 2 of 2
